                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT




ALBIN MELI, CHARLIE MELI, AND        )
JEREMIE MELI,                        )
           Plaintiffs,               )
                                     )
v.                                   )     Civil Action No. 2:19–CV–71
                                     )
CITY OF BURLINGTON, VERMONT,         )
BRANDON DEL POZO,                    )
JASON BELLAVANCE, AND                )
CORY CAMPBELL                        )
                                     )
            Defendants.              )


______________________________________________________________________

MABIOR JOK,                          )
          Plaintiff,                 )
                                     )
v.                                   )     Civil Action No. 2:19–CV–70
                                     )
CITY OF BURLINGTON, VERMONT,         )
BRANDON DEL POZO,                    )
JASON BELLAVANCE, AND                )
JOSEPH CORROW                        )
                                     )
            Defendants.              )
 DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ CONSOLIDATED MOTION FOR
ADDITIONAL TIME TO PROPOUND REQUESTS TO PRODUCE ON BRANDON DEL
                POZO AND THE CITY OF BURLINGTON


       NOW COME Defendants, by and through their attorneys, Lynn, Lynn, Blackman, &

Manitsky P.C., and hereby oppose Plaintiffs’ Consolidated Motion for Additional Time to

Propound Requests to Produce on Brandon del Pozo and the City of Burlington. In support of

this Opposition, Defendants submit the following Memorandum of Law.

                                 MEMORANDUM OF LAW

                                          Introduction

       Discovery in this case is rapidly transforming into a fishing expedition by Plaintiffs. See

Barbara v. MarineMax, Inc., No. 12–CV–368, 2013 WL 1952308, at *2 (E.D.N.Y. May 20,

2013) (“The party seeking discovery must make a prima facie showing that the discovery sought

is more than merely a fishing expedition.” (citation omitted)). At this juncture it would seem a

discovery conference with the Court would prove helpful in resolving not only the scope of

documents Defendants must produce, but also the extent (if any) Plaintiffs may probe the

completely unrelated twitter accounts of former Chief del Pozo.

       In responding to Plaintiffs’ incendiary motions, indicative of a pattern and practice of

Plaintiffs’ counsel to inundate defense counsel with “discovery emails,” while, at times, refusing

to set up telephone conferences, (see generally Aff. of Kienan D. Christianson), Defendants are

reminded of the sage advice provided by Judge Katz:

                 We wish to start our consideration of the matter by correcting a
               misleading locution mentioned in plaintiff’s memo––“the 26(h)
               letter.” There is no such thing as a 26(h) letter. Many years
               reviewing 26(h) letters, including the snippy examples here,
               provides empirical evidence of their inutility. The purpose of Rule
               26(h) is to resolve problems. Exchanges of letters, as here, fails to



                                                2
               meet that purpose. Moving beyond the empirical, we note that Rule
               26(h) bars the filing of a motion to compel “unless counsel making
               the motion has conferred with opposing counsel . . . .” The Rule
               does not precondition a motion to compel upon writing a letter,
               sending an e-mail or, as once suggested, “my paralegal called his
               paralegal.” Rather, it admonishes “confer.” An interesting word.
               Webster’s Third tells us it derives from the Latin “conferre to bring
               together.”

                 Latin compounds beginning with “con,” or its variant “co,” mean
               “together” and generally imply physical contiguity. Hence
               convocation derives from the Latin convocare, all together,
               assemble; convention from the Latin convenire, come together,
               assemble; contain from contenere, hold together; and confront,
               which Justice Scalia explained as meeting brow to brow form the
               Latin frons for forehead. See Coy v. Iowa, 487 U.S. 1012, 1016
               (1988). Of course, this being a medical case, we are constrained to
               note that coitus derives as well from Latin, itus meaning come
               together––an act poorly suited to performance by exchange of
               letters. It would therefore appear that Rule 26(h) envisions some
               closer proximity when it speaks of “confer” than merely sending
               letters.

Mashteare v. Fletcher Allen Health Care, No. 350-05 CnCiv, at 1–2 (Vt. Super. May 21, 2007)

(attached as Exhibit 1 to this Opposition).

       A quick perusal of counsel’s affidavit filed in conjunction with their motion reveals that

they believe inundating opposing counsel with emails is sufficient to satisfy their obligations to

confer as stated in Local Rule 26(c). See id. (“A party may not file a Fed .R. Civ. P. 26 or 37

motion unless the party has conferred with opposing counsel in a good faith effort to reduce or

eliminate the controversy or arrive at a mutually satisfactory resolution.”); see also Acosta v.

Puccio, No. 18–CV–532, 2019 WL 20098317, at *3 (D. Conn. May 10, 2019) (“[C]ounsel for

parties to any discovery dispute are required by Rule 37(a)(1) . . . and Local Rule 37(a) to have

conferred with one another and to have made a good faith effort to eliminate or reduce the area

of controversy. . . the good faith conference obligation . . . require counsel to confer either face-




                                                  3
to-face or by telephone; exchanges of correspondence are not sufficient in and of themselves to

satisfy counsel’s good faith conference obligations.”); Big Apple Pyrotechnics v. Sparktacular

Inc., No. 05–CV–9994, 2006 WL 587331, at *1 (S.D.N.Y. Mar. 8, 2006) (“‘Confer’ means to

meet, in person or by telephone, and make a genuine effort to resolve the dispute by determining

. . . (a) what the requesting party is actually seeking, (b) what the discovering party is reasonably

capable of producing that is responsive to the request, and (c) what specific genuine issues, if

any, cannot be resolved without judicial intervention.”). It is perhaps worth reminding Plaintiffs’

counsel that confer does not mean deluge opposing counsel with discoverys emails.

       As to the substance of Plaintiffs’ motion, the Court is likely well-aware due to the

publication by various media outlets in and around Burlington, that former Police Chief Brandon

del Pozo was using a fake Twitter account to troll a personal critic of his, Charles Winkelman.

(See, e.g., ECF No. 38, Doc. 44-4.) It was later revealed that Deputy Chief Jan Wright was using

a fake Facebook account to also troll Mr. Winkelman. (See Ex. 2 attached to this Opposition.)

These facts are largely not in dispute. What is in dispute, and what Plaintiffs have yet to explain,

is what, if any, relevance these accounts have to the issue of whether excessive force was

employed upon Plaintiffs when they were arrested on September 8, 2018. Although in civil

actions discovery is generally quite broad, this is not without limitation. See F.R.C.P. 26(b)(1).

       Since the revelation of the Twitter and Facebook accounts, Plaintiffs have been

attempting to serve upon Defendants ever more invasive discovery requests––requests which

have nothing to do with the substance of Plaintiffs’ claims. As noted in Attorney Hovestadt’s

affidavit filed in support of the rolling production schedule, the Defendants are currently in the

process of reviewing and compiling documents in excess of 7600 documents in the Meli matter

and 4900 documents in the Jok matter. (See EFC No. 32 for Meli, and Ex. 3 attached to this



                                                  4
Opposition.) This does not include the over 48,000 documents that were pulled as a result of the

search terms Plaintiffs provided for BPD to search on their servers. (See Christianson Aff. at

¶ 11.)

         This is not a case of Defendants simply standing back and refusing to produce documents

to Plaintiffs or a case of Defendants neglecting their discovery obligations. Far from it. Indeed,

when Defendants counsel learned of the secret Twitter accounts, they immediately supplemented

former Chief del Pozo’s discovery responses. (See ECF No. 37 for Meli, and ECF No. 33 for

Jok.). In addition, in full compliance with the rolling production schedule, Defendants have

produced over 14,000 pages of documents to Plaintiffs in response to the search terms they

provided to Defendants. (See ECF No. 45 for Meli, and ECF No. 41 for Jok; see also

Christianson Aff. ¶ 10.)

                                               Facts

         This case is not complicated. Plaintiffs allege that on the night of September 8, 2018,

Defendants used excessive force on them during their arrests. (See generally Am. Compl., ECF

Nos. 19 (Meli), 21 (Jok).) Defendants contend that the amount of force was reasonable under the

circumstances and did not violate any clearly established law. (See generally Answer, EFC No.

22 (Meli), 20 (Jok).) There is body camera footage for both incidents that Defendants have

already produced to Plaintiffs. See Addona v. D’Andrea, 602 Fed. App’x 76, 77–78 (2d Cir. Jun.

7, 2017) (holding it was appropriate for trial court to rely upon body camera footage in granting

summary judgment to defendant police officers where body camera footage supported trial

court’s finding that the force employed by defendant officers was not unreasonable.”).

         After the parties commenced discovery, it was revealed that former Chief del Pozo failed

to disclose a Twitter account used to troll a personal critic of his. (See ECF No. 38-3.) It is



                                                  5
unclear how the former Chief’s Twitter account has any relevance to whether excessive force

was used against Plaintiffs in violation of the Fourth Amendment. See Graham v. Connor, 490

U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989) (explaining that “[n]ot every push or

shove, even if it may later seem unnecessary in the peace of a judge’s chambers, violates the

Fourth Amendment” (internal quotation marks and citation omitted)); see also Tennessee v.

Garner, 471 U.S. 1, 8, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985) (“To determine the constitutionality

of a seizure [w]e must balance the nature and quality of the intrusion on the individual’s Fourth

Amendment interests against the importance of the governmental interests alleged to justify the

intrusion.” (internal quotation marks omitted)).

        Likewise, it remains unclear how the former Chief’s Twitter account has any relevance to

whether the Burlington Police Department applies its use of force policy with racial animus

towards black and brown folks. See Edrei v. City of New York, 254 F. Supp.3d 565, 578-79

(S.D.N.Y. 2017) (“A plaintiff can maintain an equal protection claim ‘so long as he establishes

that he was treated differently than similarly situated persons and the unequal treatment was

motivated by personal animus.”); see also Brown v. City of Oneonta, New York, 221 F.3d 329,

337 (2d Cir. 2000) (“There are several ways for a plaintiff to plead intentional discrimination that

violates the Equal Protection Clause. A plaintiff could point to a law or policy that ‘expressly

classifies persons on the basis of race.’ . . . Or, a plaintiff could identify a facially neutral law or

policy that has been applied in an intentionally discriminatory manner. . . . A plaintiff could also

allege that a facially neutral statute or policy has an adverse effect and that it was motivated by

discriminatory animus.”) (citations omitted)). None of the tweets cited in ECF No. 38-3 in any

way mentions use of force, any of the Plaintiffs in these cases, or in any way suggests that the

City’s Use of Force Policy is being applied in an intentionally discriminatory way.



                                                    6
                                                     Standard

         As this Court has recently observed, “Rule 26(b)(1) of the Federal Rules of Civil

Procedure defines the scope of discovery as including ‘any nonprivileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Jenkins v. Miller, No. 12–CV–5561387, at *1 (D. Vt. Oct. 29, 2019) (slip copy)

(emphases added).

         “In determining whether a discovery request is proportional to the disputed issues,

[F.R.C.P.] 26(b)(1) directs the trial court to consider ‘the importance of the issue at stake in the

action, the amount in controversy, the parties’ access to relevant information, the parties’

resources, the importance of discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. Indeed, since the 2015

Amendments to the F.R.C.P. 26, courts have held that proportionality ‘has assumed greater

importance in discovery disputes.” Woodward v. Afify, No. 14–CV–856, 2017 WL 279555, at *1

(W.D.N.Y. Jan. 23, 2017); see also Viagasi v. Solow Mgmt. Corp., 11–CV–5088, 2016 WL

616386 (S.D.N.Y. Feb. 16, 2016) (explaining that the recent amendment to Rule 26 was

“intended to encourage judges to be more aggressive in discouraging discovery overuse by

emphasizing the need to analyze proportionality before ordering production of relevant

information.”). None of these factors weigh in favor of the Plaintiffs’ broad, invasive requests. 1


1
 Although Plaintiffs are technically requesting permission by the Court to serve additional discovery requests,
Defendants contest the substance of those requests as even with permission to serve additional requests, Plaintiffs



                                                          7
                                                   Argument

    1. Plaintiffs’ Request seeks Irrelevant Information.

        Although Rule 26 is “liberally construed,” it is not without its limitations. MacCartney v.

O’Dell, No. 14–CV–3925, 2018 WL 5023947, at *2 (S.D.N.Y. Oct. 16, 2018) (quoting

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). Discovery is relevant “if there is

a possibility that the information sought may [] have a bearing on any party’s claim or defense.”

Id. (citation omitted, emphasis in original). “It is well-established within this Circuit that [Rule

26] will be satisfied if there is ‘any possibility’ that the information sought to be obtained may be

relevant to the subject matter of the action.” Id. However, the burden of demonstrating the

relevance of the discovery “falls on the party seeking discovery, but once relevance has been

shown, it is up to the responding party to justify curtailing discovery.” Joseph v. Gnutti, No. 15–

CV–8910, 2016 WL 4083433, at *1 (S.D.N.Y. Jul. 25, 2016) (quotation omitted).

        As an initial matter, Plaintiffs have not met their burden of establishing how documents

related to the former Chief’s use of a secret Twitter account to troll his political critic is in any

way relevant to the claims raised in their Amended Complaint. Indeed, Plaintiffs admit that the

accounts revealed material that was “innocuous and primarily unrelated to this case.” (ECF No.

38 at 4.) Although not the standard for discovery, it is worth noting that none of this material is

likely admissible at trial, and Plaintiffs already have all the information they need to impeach

former Chief del Pozo.



have made clear they are seeking information wholly irrelevant to the issues presented in these cases and which will
only further balloon the already voluminous discovery Plaintiffs have requested. (See ECF No. 38 at 3 (“Plaintiffs
seek the ability to request documents which relate to this recently learned development and the investigation
performed by [the] City of Burlington into Mr. del Pozo, as well as documents and communications regarding or
involving the assistance he received from Jan Wright and members of the City Attorney’s office in producing his
discovery answers.”).).



                                                         8
       Likewise, it is unclear how who advised the Chief on his discovery responses from the

City Attorney’s Office is relevant to this matter, let alone discoverable given the obvious

attorney-client privilege. Indeed, as Plaintiffs well know, the attorney that did assist the Chief

was “unaware of del Pozo’s Twitter ‘account issue’.” (See Exhibit 4 attached to this

Opposition.) Thus, the only purpose that Defendants can see in requesting this additional

material is to embarrass and harass the City Attorney’s Office over material that, even were it

discoverable, would not be admissible at trial. The Court should not allow this fishing expedition

to continue.

   2. Plaintiffs’ Request are not Proportional.

       As this Court stated “[a] party claiming that a request is important to resolve the issues

should be able to explain the ways in which the underlying information bears on the issues as

that party understands them.” Jenkins, 2019 WL 5561387, at *2 (quoting F.R.C.P. 26 Advisory

Committee’s Note (2015)). Plaintiffs have yet to meet this threshold in both their emails with

counsel and in their filings with the Court. Indeed, in their filing with the Court, they essentially

admit that their requests are nothing more than a fishing expedition. (See ECF No. 38 at 4,

(noting that Plaintiffs’ initial review of Defendant del Pozo’s social media accounts revealed

content “to be innocuous and primarily unrelated to this case.”)). As noted in the exhibits

attached to their Motion for Additional Discovery, none of the former Chief’s tweets even

mentions the term “excessive force,” or mentions race in any way that would imply the kind of

racial animus Plaintiffs need to prove in order to make out their Fourteenth Amendment Equal

Protection claim. Defendants have disclosed all of Chief del Pozo’s social media accounts,

including accounts that could hardly be categorized as social media. It is unclear what Plaintiffs

are requesting, and at this juncture it appears that Plaintiffs are primarily concerned with further



                                                  9
harassing former Chief del Pozo as a ploy for more media coverage in this case, (see Exhibit 4

attached to this Opposition), and as they appear to be doing to Officer Corrow in their most

recent filing with the Court. (See ECF Nos. 40, 41 (disclosing inadvertently disclosed material

on public docket that is in no way relevant to the claims raised by Plaintiffs and which Defense

Counsel requested returned pursuant to F.R.C.P. 26(b)(5)(B)).) The Court should not allow

Plaintiffs to continue to harass Defendants with ever more invasive discovery requests, when

those requests are nothing more than fishing expeditions to drum up potentially embarrassing

material on an issue that is in no way related to the substance of Plaintiffs’ Amended Complaint.

                                              Conclusion

       Defendants have attempted to work with Plaintiffs in resolving discovery disputes time

and time again. Rather than work to resolve these disputes, Plaintiffs have chosen instead to

deluge Defendants with ever more acrimonious emails in no way designed to resolve the

underlying discovery disputes. The damage by the former Chief’s non-disclosure is done.

Plaintiffs should not be allowed to continue this fishing expedition. The Court should deny the

motion for additional discovery.

       DATED at Burlington, Vermont, this 21st day of January, 2020.

                                                     By:/s/ Pietro J. Lynn__________________
                                                        Pietro J. Lynn, Esq.
                                                        Lynn, Lynn, Blackman & Manitsky, P.C.
                                                        76 St. Paul Street
                                                        Burlington, VT 05401
                                                        (802) 860-1500




                                                10
